 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ANDREA NICOLE COSTELLO,                                Case No.: 2:19-cv-01752-APG-BNW

 4          Plaintiff                                    Order Deeming Order to Show Cause
                                                                     Satisfied
 5 v.

 6 GLEN WOOD COMPANY and NATIONAL
   ASSOCIATION FOR STOCK CAR AUTO
 7 RACING, LLC,

 8          Defendants

 9         Based upon defendant Glen Wood Company’s response (ECF No. 37) to my Order to

10 Show Cause, I will not remand this case at this time. The parties remain responsible for proving

11 jurisdiction exists before judgment can be entered.

12         DATED this 6th day of April, 2020.

13

14                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
